Citation Nr: 1449329	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for entitlement to service connection for lower back strain.

The Board notes that in his March 2010 claim to reopen, the Veteran claimed entitlement to service connection for degenerative disc disease of the lumbar spine.  However, the RO characterized the claim as entitlement to service connection for lower back strain.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  In light of this, the Board has recharacterized the issue on appeal to provide for the most favorable review of the Veteran's claim.

A hearing was held on November 6, 2013, by means of video conferencing equipment with the appellant in San Antonio, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.   


FINDINGS OF FACT

1.  In an August 1984 decision, the Board denied service connection for low back strain.  

2.  Evidence received since the August 1984 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.

3.  The Veteran's degenerative disc disease, with disc herniation at L4-L5, L5-S1, and bilateral sciatica, is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The August 1984 rating decision, in which the Board denied the Veteran's claim for entitlement to service connection lower back strain, is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  As evidence pertinent to the claim for service connection for a low back disability submitted since the Board's August 1984 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The Veteran's degenerative disc disease, with disc herniation at L4-L5, L5-S1 and sciatica, is at least as likely as not related to the Veteran's in-service low back injuries.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1984, the Board denied the Veteran's claim for service connection for lower back strain on the basis that there was clear and unmistakable evidence of a pre-service low back disorder and no clinical evidence that it was aggravated by his active service.  Subsequent to the Board's final August 1984 decision, the Veteran submitted private medical opinions from his treating physician and a nurse practitioner stating that the Veteran's current lumbar spine disability is not related to a pre-service condition and that it is more likely than not related to an in-service lifting injury resulting in muscle strain and hospitalization.  This evidence is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.  Thus, the Board finds that the Veteran's claim should be reopened.

The Board also finds that service connection is warranted.  The Veteran's service treatment records (STRs) document complaints of low back pain, with findings including tenderness of the paravertebral muscles and muscle spasm and strain.  June and July 1958 STRs document the Veteran's report of pain which developed after lifting heavy batteries.  In a letter dated in May 2011, the private nurse stated that the veteran sustained a back injury while lifting a 92 lb battery that resulted in hospitalization.  The nurse concluded that this most likely was the beginning of a progressive process that is now diagnosed as degenerative disc disease.  The private neurologist's February 2012 opinion explains that lumbar degenerative disc disease commonly starts with an injury to the lower back caused by a lifting and/or twisting motion, and notes that the Veteran was hospitalized for a lumbar strain during service after lifting an auto battery.  He concluded that it was more likely than not that this injury represents the onset of the Veteran's present degenerative disc disease with herniation at L4-L5, L5-S1 and bilateral sciatica.  He further stated that while normal aging could have caused this condition, there is at least a 50 percent chance that it did not.  

The Board acknowledges that a July 2010 VA examiner concluded that the Veteran's current low back disability was less likely related to service, and is instead a consequence of normal aging.  This opinion is found to carry little probative weight, however, because the examiner failed to consider a number of lay statements from the Veteran and his family members, friends, and an employer, indicating that the Veteran has had back pain and difficulties since separation from service in concluding that the lumbar strain in service "should have recovered with proper care."  Moreover, he did not provide any reason or explanation for his conclusion that the current spine disability was less likely the result of the injuries in service than it is to normal aging as opposed to why it is not at least as likely due to the injuries as due to normal aging.

A preponderance of the evidence demonstrates that the Veteran has a current low back disability, he incurred a low back injury in service, and the current lumbar degenerative disc disease is etiologically related to his in-service injury.  Therefore, service connection is warranted.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.

Service connection for degenerative disc disease, with disc herniation at L4-L5, L5-S1 and sciatica, is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


